Exhibit 10.6

Restricted Stock Unit Award Agreement

2010 Award

Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
and its subsidiaries as “we” or “us.”

1. Award of Restricted Stock Units

On February 25, 2009 (the “Date of Grant”), the Compensation Committee of the
Board of Directors of Sprint Nextel (the “Compensation Committee”) granted you
an Award of             Restricted Stock Units (RSUs) shown above under the
terms of the Sprint Nextel Corporation 2007 Omnibus Incentive Plan (the “Plan”).
Subject to the restrictions and conditions of the Plan and this Award Agreement,
each RSU represents the right for you to receive from us one share of Common
Stock on the Vesting Date and gives you the right to dividend equivalents as
described in paragraph 3 below. Your right to receive shares of Common Stock
under the RSUs is a contractual right between you and us and does not give you a
preferred claim to any particular assets or shares of Sprint Nextel.

2. Restriction Period

Your RSUs vest 100 percent on May 1, 2012, or on the date vesting is accelerated
as described in paragraph 5 below if earlier (the “Vesting Date”) conditioned
upon, as applicable, (a) you continuously serving as our employee through the
Vesting Date or (b) in the event of your termination of employment involuntary
termination (not for Cause) or resignation for Good Reason as defined in your
December 31, 2008 Amended and Restated Employment Agreement with us as amended
on December 22 , 2009 (the “Employment Agreement”), your compliance with your
restrictive covenants through the Restricted Period as described in your
Employment Agreement. RSUs that are subject to forfeiture are called “unvested
RSUs,” and RSUs no longer subject to forfeiture or restrictions on transfer are
called “vested RSUs.”

3. Dividends

If cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, each year you will receive a cash
payment equal to the amount of the dividend that would be paid on the Common
Stock underlying your RSUs.

If non-cash dividends are paid on the Common Stock underlying your RSUs, the
Compensation Committee, in its sole discretion, may (1) adjust the RSUs as
described in Section 9 of this Award Agreement or, (2) provide for distribution
of the property distributed in the non-cash dividend. If the Compensation
Committee provides for distribution of the non-cash dividend, and you hold the
RSUs on the dividend record date, your vesting and delivery dates for the
property distributed on the Common Stock underlying your RSUs will be the same
as those dates for the RSUs.

4. Forfeiture of RSUs

Except as provided in clause (b) of paragraph 2 above or unless vesting of your
RSUs accelerates under paragraph 5 below, you will forfeit unvested RSUs if you
terminate your employment with us for any reason.



--------------------------------------------------------------------------------

Brust RSU Award Agreement

 

5. Acceleration of Vesting; Continued Vesting during Separation Pay Period

Unvested RSUs may become vested RSUs before the time at which they would
normally become vested — that is, the vesting of RSUs may accelerate.
Accelerated vesting occurs under the two circumstances described below:

 

Event

    

Condition for acceleration

  

Effective date of acceleration

Death      If you die.    Death Disability      If you have a Separation from
Service under circumstances that make you eligible for benefits under the
company’s long-term disability plan.    Your Separation from Service (or after
the Six-Month Payment Delay if you are a “specified employee” subject to this
delay).

Termination Date means your termination of employment, or if, after your
involuntary termination you receive severance from us paid according to our
payroll cycle (i.e., not in a lump sum), Termination Date means the last day of
your severance pay period.

Separation from Service is defined in the Plan. Generally, it means the date of
your termination of employment with us. To contrast the date of your Separation
from Service from your Termination Date, if you are involuntarily terminated and
receive severance pay from us, your Separation from Service would occur on the
last day you actually worked for us and your Termination Date would occur on the
last day of your severance pay period.

Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
Section 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service.

6. Delivery Date; Market Value Per Share

The Delivery Date, the date as of which we distribute the Common Stock
underlying the RSUs to you, is the Vesting Date, or the day after the Six-Month
Payment Delay if that delay applies to your RSUs. We calculate your taxable
income on the Delivery Date using the Market Value Per Share on the immediately
preceding trading day, but we use the average of the high and low reported
prices of our Common Stock instead of the closing price. We will distribute the
Common Stock underlying the RSUs, as soon as practicable after the Delivery
Date, but in no event later than 45 days after the Delivery Date.

7. Transfer of your RSUs and Designation of Beneficiaries

Your RSUs represent a contract between Sprint Nextel and you, and your rights
under the contract are not assignable to any other party during your lifetime.
Upon your death, shares of Common Stock underlying your RSUs will be delivered
in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.

 

  Page 2 of 4



--------------------------------------------------------------------------------

Brust RSU Award Agreement

 

8. Plan Terms

All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. The Plan is available
online at
http://iconnect.nextel.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20050315_11555#LTI.

9. Adjustment

In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.

10. Amendment; Discretionary Nature of Plan

This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by us, in our sole discretion, at any time. The grant
of RSUs under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of RSUs, other types of grants under the Plan,
or benefits in lieu of such grants in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the number of RSUs granted, the payment of dividend equivalents,
and vesting provisions.

11. Data Privacy

By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the RSUs and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize us to store and transmit such information in
electronic form.

12. Governing Law

This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

13. Severability

The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.

 

  Page 3 of 4



--------------------------------------------------------------------------------

Brust RSU Award Agreement

 

14. Taxes

You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. The
Company is authorized to deduct the amount of the tax withholding from the
amount payable to you upon settlement of the RSUs. We will withhold from the
total number of shares of Common Stock you are to receive the value equal to the
amount necessary to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.

15. Entire Agreement

You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated              (the “Information Statement”) available
at

http://iconnect.nextel.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20050315_11555#LTI.

To the extent not inconsistent with the provisions of this Award Agreement, the
terms of the Information Statement and the Plan are hereby incorporated by
reference. This Award Agreement, along with the Information Statement and the
Plan, contain the entire understanding of the parties.

Sprint Nextel Corporation

By:                                                                    

This document constitutes part of a prospectus covering securities that have
been

registered under the Securities Act of 1933

 

  Page 4 of 4